DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered. 
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant has various arguments regarding the Neel reference, but the current rejection does not rely on Neel. Applicant argues various advantages, but none of these were unexpected. The increase in processing time by ablating on the lower surface was known from Patterson [col 5 line 13-35]. All the advantages dealing with heat transfer, debris etc are in regards to the relative advantages of a PS laser, notably absent from claim 1, compared to a long pulse laser as laid out in the Bado et al reference that applicant has provided on 1/4/21 [Pages 3 and 4]. As these advantages were noted when these features were used separately, absent some reasoning to the contrary, it would be assumed by one of ordinary skill in the art that they would retain these features when used in combination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 9, 12, 13, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2002/0072124) in view of view of Patterson (US 8361828).
As to claim 1, Khan teaches a method of slitting a film material of a biosensor test strip [0036]: providing the film material including a multiple working surfaces with working components of reagents and electrodes [0009, 0015, 0017] on a top surface [0040-0044, Fig 2-8] and an opposed bottom surface divisible into separate test strips [0036, Fig 1], separating the a first portion of the film material from a 2nd portion to provide separate test strips [0036]: 
Khan does not explicitly state moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam; and separating the first portion of the film material from the second portion of the film material; the bottom laser beam has a shallower cut angle, a larger heat affected zone, more recast, and more debris.
Patterson teaches a method of laser slitting film [abstract] comprising moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material [col 2 line 19-40, col 54-58, col 7 line 37-59]; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut [Fig 1, col 4 line 55-67]; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam [Fig 1, col 5 line 1-17]; and separating the first portion of the film material from the second portion of the film material [Fig 1, col 5 line 1-17]. The bottom laser beam is more coarse relative to the working surface laser beam as the bottom laser has a shallower angle and wider kerf [Fig 1 col 5 line 1-17]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and 
As to claim 2, Khan does not explicitly state the bottom laser cut is deeper than the working surface laser cut.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the bottom laser cut is deeper than the working surface laser cut [Fig 1, col 3 line 55-65, col 4 line 55-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and had bottom laser cut is deeper than the working surface laser cut, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss, and prevents distortion.
As to claim 3, Khan does not explicitly state the bottom laser cut has a wider kerf than the working surface laser cut.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the bottom laser cut has a wider kerf than the working surface laser cut [Fig 1, col 3 line 55-65, col 4 line 55-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and had bottom laser cut be a deeper kerf than the working surface laser cut, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
As to claim 5, Khan does not explicitly state the working surface laser cut connects with the bottom laser cut, thereby separating the first portion of the film material from the second portion.
Patterson teaches a method of singulating film using a laser [Abstract] wherein the bottom laser cut connects with the working surface laser cut to separate the portions of the film 
As to claim 9, Khan does not explicitly state the bottom laser beam and the working surface laser beams are stationary and the film material is moved relative to the stationary laser beams.
Patterson teaches a method of singulating film using a laser [Abstract] e the bottom laser beam and the working surface laser beams are stationary and the film material is moved relative to the stationary laser beams [col 5 line 54-58, col 7 line 37-59]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and had the beams stationary and the film move relative to the beams, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion and had already demonstrated success at singulating the film. 
As to claims 12, Khan does not explicitly state the bottom laser beam is a CO2 laser beam and the working surface laser beam is a UV laser beam.
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a UV laser and the bottom is a CO2 laser [Fig 1, Col 5 line 13-40, col 4 line 46-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and had the top laser be a UV laser and the bottom laser be a CO2
As to claim 13, Khan does not explicitly state the working surface laser beam is a PS UV laser beam.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a PS UV laser and the bottom is a CO2 laser [Fig 1, Col 5 line 13-40, col 4 line 46-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and had the top laser be a PS UV laser, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
As to claim 17, Khan teaches a method of forming biosensors by laser slitting a film into individual biosensors which would result in biosensor working surfaces on either portion [0036]. 
As to claim 22, Khan does not explicitly state orienting at least one of the working surface laser beam and the bottom laser beam relative to the working components of the film material.  
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a UV laser oriented [col 6 line 33-44] relative to working components in order to maximize the surface for working components [Fig 1, Col 5 line 40-46]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-37]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and had the top laser be a UV laser oriented relative to the working components, as suggested by Patterson, as this maximized the working surface. 
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2002/0072124) in view of view of Patterson (US 8361828), as applied to claim 1-3, 5, 8, 9, 12, 13, 17, 22 above, and in further view of Costin (US 2011/0070390)
As to claim 7, the combination of Khan and Patterson teaches that the cuts overlap and connect as explained above, but does not explicitly state the working surface or bottom cut is laser cut has intermittent openings.
Costin teaches making easily separable tear lines in sheet material by using lasers [Abstract] wherein intermittent holes formed by intermittent laser pulsing [Fig 2-5B, 7A-7B, 0006, 0007, 0010, 0046, 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and utilized intermittent holes formed by intermittent laser pulsing, as suggested by Costin, in order to form easily separable tear lines.
As to claim 21, Khan does not explicitly state one of the working surface laser cut and bottom laser cut are made by intermittent laser pulsing.  
Costin teaches making easily separable tear lines in sheet material by using lasers [Abstract] wherein intermittent holes formed by intermittent laser pulsing [Fig 2-5B, 7A-7B, 0006, 0007, 0010, 0046, 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and utilized intermittent holes formed by intermittent laser pulsing, as suggested by Costin, in order to form easily separable tear lines. 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2002/0072124) in view of view of Patterson (US 8361828), as applied to claim 1-3, 5, 8, 9, 12, 13, 17,  22 above, and in further view of Tanaka (US 6008468).
As to claim 14, Khan does not explicitly state at least one of the bottom laser beam and the working surface laser beam comprises a plurality of laser beams making a plurality of laser cuts of successively larger kerf depth.  
Tanaka teaches a method of laser drilling wherein laser beam comprises a plurality of laser beams making a plurality of laser cuts of successively larger kerf depth [Fig 7b, 8, 12a-12d, 23a-23d col 10 line 40-58, col 12 line 56- col 13 line 3]. This allows for the creating holes of any desired shape and reduce processing time [col 14 line 14-29]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered 
As to claim 15, the combination of Khan in view of Patterson teaches making the successively larger laser cuts comprises using multiple laser systems as the successively larger cuts can be performed by both the top and bottom lasers in combination as Patterson uses 2 laser systems, the top and bottom ie the UV and CO2 as explained above. 
Claims 8, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2002/0072124) in view of view of Patterson (US 8361828), as applied to claim 1-3, 5, 8, 9, 12, 13, 17,  22 above, and in further view of Hung (KR 6008468).
As to claim 8, Khan does not explicitly state the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut. 
Hung teaches a method of laser splitting [Abstract] wherein the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as either the first cutting or 2nd cutting could occur first [page 3 para. 6 and 7]. This method had allowed better cross section cut quality [Page 6 last paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and had the laser splitting be accomplished by having the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as suggested by Hung, in order to improve cross section cut quality. 
As to claim 24, Khan teaches a method of slitting a film material of a biosensor test strip [0036]: providing the film material including a multiple working surfaces with working components of reagents and electrodes [0009, 0015, 0017] on a top surface [0040-0044, Fig 2-8] and an opposed bottom surface divisible into separate test strips [0036, Fig 1], separating the a first portion of the film material from a 2nd
Khan does not explicitly state moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam; and separating the first portion of the film material from the second portion of the film material. Khan does not explicitly state the bottom laser cut is deeper than the working surface laser cut.  
Patterson teaches a method of laser slitting film [abstract] comprising moving the film material relative to a bottom laser beam directed against the bottom surface of the film material and relative to a working surface laser beam directed against the working surface of the film material [col 2 line 19-40, col 54-58, col 7 line 37-59]; making a bottom laser cut partially into the bottom surface of the film material to a first depth using the bottom laser beam, the bottom laser cut defining first and second portions of the film material on opposite sides of the bottom laser cut [Fig 1, col 4 line 55-67]; making a working surface laser cut of the film material aligned with the bottom laser cut using the working surface laser beam [Fig 1, col 5 line 1-17]; and separating the first portion of the film material from the second portion of the film material [Fig 1, col 5 line 1-17]. The bottom laser cut is deeper than the working surface laser cut [Fig 1, col 3 line 55-65, col 4 line 55-67].Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and performed the laser slitting as described above, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss, and prevents distortion.
Khan does not explicitly state the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut. 
Hung teaches a method of laser splitting [Abstract] wherein the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as either the first cutting or 2nd cutting could occur first [page 3 para. 6 and 7]. This method had allowed better cross section cut quality [Page 6 last paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and had the laser splitting be accomplished by having the bottom laser beam is positioned to cut the film material prior to the working surface laser beam, such that the bottom laser cut occurs in advance of the working surface laser cut, as suggested by Hung, in order to improve cross section cut quality. 
As to claims 25, Khan does not explicitly state the bottom laser beam is a CO2 laser beam and the working surface laser beam is a UV laser beam.
Patterson teaches a method of singulating film using a laser [Abstract] wherein the top laser is a UV laser and the bottom is a CO2 laser [Fig 1, Col 5 line 13-40, col 4 line 46-67]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Hung and had the top laser be a UV laser and the bottom laser be a CO2 laser, as suggested by Patterson, as this resulted in great alignment, lowers processing time, prevents material loss and prevents distortion. 
As to claim 26, Khan does not explicitly state the bottom laser beam has a shallower cut angle, a larger heat affected zone, more recast, and more debris.
Patterson teaches a method of laser slitting film [abstract] the bottom laser beam is more coarse relative to the working surface laser beam as the bottom laser has a shallower angle and wider kerf [Fig 1 col 5 line 1-17]. Patterson notes this results in great alignment, lowers processing time, prevents material loss from the top surface, and prevents distortion [col 5 line 13-46]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Khan and performed the laser slitting as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742